Exhibit 32.1 CERTIFICATION Pursuant to 18 U.S.C. Section 1350, the undersigned officer of SearchPath International, Inc., a Delaware corporation (the “Company”), does hereby certify, to such officer’s knowledge, that the Company’s quarterly report on Form 10-Q for the quarter ended December 31, 2008 (the “Form 10-Q”) fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and that the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company as of, and for, the period presented in the Form 10-Q. Dated:March12, /s/ Thomas K.
